DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 06 August 2020. Claims 1-4, 6-10 and 12-17 are pending and examined. Claims 1-4, 6-7, 9-10 and 12-15 are currently amended. Claims 5 and 11 are canceled. Claims 16-17 are new claims. 
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 06 August 2020, with regard to the rejections of claim 1 under 35 USC 103 have been fully considered but not persuasive. 
Applicant argues that the prior arts does not suggest or disclose “changing a performance of a target correction based on whether the vehicle is in the same or different trajectory as the target trajectory, no determining if a curvature deviation is the same as a threshold, nor calculating an increase or a decrease depending on the relation between the curvature deviation and the threshold”, the examiner respectfully disagrees. 
Kin teaches detecting road data and whether the vehicle can pass through the corner existing on a route (para 0001). Detecting a target trajectory for vehicle to travel and a current travel trajectory the vehicle are currently traveling on are part of deciding whether the vehicle 
Yamakado teaches instantaneous curvature increasing and decreasing (col 5, lines 1-10), i.e. the deviation of current curvature to the further curvature (the curvature of target trajectory) comparing to an inherent threshold of zero: instantaneous curvature increasing is equivalent to when the deviation between the target trajectory curvature and the current curvature is smaller zero, i.e. the threshold; instantaneous curvature decreasing is equivalent to when the deviation is greater than zero, i.e. the threshold. Therefore Yamakado teaches “determining if a curvature deviation is the same as a threshold”.
Yamakado further teaches when instantaneous curvature increases, i.e. curvature deviation between target trajectory and current trajectory smaller than a threshold, reduce the speed, i.e. calculating a decrease. And similarly, when instantaneous curvature decreases, increase the speed (col 5, lines 1-10). , Therefore Yamakado teaches “calculating an increase or a decrease depending on the relation between the curvature deviation and the threshold”. 

Claim 15 recites similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent Claims 2-4, 6-10, 12-14 and 16-17, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 15. Because independent claims 1 and 15 are not allowable, dependent Claims 2-4, 6-10, 12-14 and 16-17 are not allowable.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “on a condition that the curvature deviation is less than a threshold…deactivating the target correction control…” and “…on a condition that the curvature 
Claim 10 recites “…when a lateral acceleration generated in the vehicle is constant and a vehicle speed increases, the at least one actuator sets the increase amount or the decrease amount of the longitudinal acceleration with respect to the curvature deviation becomes greater than when the lateral acceleration generated in the vehicle is increased and the vehicle speed is constant” which is not explicitly disclosed in the specification. The closest is para 0039, while para 0039 recites no comparison between a case that the lateral acceleration is constant and a case that the lateral acceleration is increased. Therefore the claim recites NEW MATTER and is rejected under 35 U.S.C. 112(a).
Claim 15 recites similar languages as claim 1 and is rejected for similar reasons above.
	Claims 2-4, 6-9, 12-14 and 16-17 are rejected by virtue of the dependency on previously rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “calculate a curvature deviation from a target trajectory curvature and a travel trajectory curvature” which is ambiguous. It is not clear what the “deviation” is calculated “from”, i.e. it is not clear it means “calculate a curvature deviation from a target trajectory curvature and calculate a travel trajectory curvature” OR “calculate a curvature deviation between a target trajectory curvature and a travel trajectory curvature”. The examiner interpret the limitation as “calculate a curvature deviation between a target trajectory curvature and a travel trajectory curvature” for the purpose of examination.
Claim 1 recites “a threshold” in line 17 and further recites “a threshold” in lines 18 and 23. It is not clear if the “threshold” in lines 18 and 23 are the same threshold and if they are the same “threshold” as the “threshold” in line 17.
Claim 1 recites “on a condition that the vehicle is turning in the same direction as the target trajectory, perform a target correction control by controlling a speed of the vehicle” which is ambiguous. It is not clear that “on a condition that the vehicle is NOT turning in the same direction as the target trajectory, a target correction will be performed or not. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim is interpreted by the examiner as “when the vehicle is turning in the same direction as the target trajectory, perform a target correction control by controlling a speed of the vehicle” for the purpose of examination.
Claim 1 recites “on a condition that the curvature deviation is less than a threshold, the processor performs at least one of deactivating the target correction control and calculating a decrease in an increase amount or a decrease amount in the longitudinal acceleration of the vehicle” which is ambiguous. It is not clear when the condition is satisfied, by “calculating a decrease in an increase amount or a decrease amount in the longitudinal acceleration of the 
Similar ambiguity exists for the limitation “on a condition that the curvature deviation is equal to or greater than a threshold, the processor performs at least one of activating the target correction control and calculating an increase in the increase amount or the decrease amount in the longitudinal acceleration of the vehicle”. In addition, in a case the “threshold” in the above two limitations are not the same, it is not clear how the longitudinal acceleration of the vehicle will be calculated “on a condition that the curvature deviation is equal or greater than the threshold” and “on a condition that the curvature deviation is less than the threshold” for the above two limitations, respectively. Further, it is not clear what the status of “target control correction control” is before the determinations of the above two limitations are made since it can both be “activated” and “deactivated”.  . Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites “…the curvature deviation is less than a threshold…” and “…the curvature deviation is equal to or greater than a threshold”. The applicant cited Fig. 19 as support for the curvature deviations and threshold. When the curvature deviation is generally recited without defining whether it is target trajectory curvature subtracts travel trajectory curvature OR target trajectory curvature subtracted by travel trajectory curvature, it is not clear how the comparison with “a threshold” is made. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 10 recites “…when a lateral acceleration generated in the vehicle is constant and a vehicle speed increases, the at least one actuator sets the increase amount or the decrease amount of the longitudinal acceleration with respect to the curvature deviation becomes greater than when the lateral acceleration generated in the vehicle is increased and the vehicle speed is constant” It is not clear how the comparison could be made since there is no relationship of lateral acceleration values (the constant one and the increased one are not connected) and no relationship between the speeds for the two cases to be compared. Further, it is not clear what the base value is for the “increased” lateral acceleration. Therefore the claim is indefinite. The limitation is examined as “…as vehicle speed increases, the at least on actuator sets the increase amount or decrease amount in the value of the longitudinal acceleration with the to the curvature deviation to be larger”.
Claim 15 recites similar languages as claim 1 and is rejected for similar reasons above.
Claims 2-4, 6-9, 12-14 and 16-17 are rejected by virtue of their dependency on claim 1.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP2005289205, hereinafter Kin, already of record from IDS), in view of Yamakado (US Patent No. 8078381, hereinafter Yamakado).
As to Claims 1 and 15, Kin teaches a vehicular motion control device and method (Kin, para 0001), comprising: 
a memory (Kin, para 0005 teaches a road storage means for storing road data);
Kin, para 0001 teaches detecting road data and whether the vehicle can pass through the corner existing on a route, i.e., a target trajectory for vehicle to travel and current travel trajectory; para 0001 also teaches vehicle position detection means, speed detection means and road data storage means); and
a processor communicably coupled to the memory and plurality of sensors (Kin, para 0005 teaches passability determination means for determining whether the vehicle can safely pass a corner and road data storage means, vehicle position detection means and speed detection means), wherein the processor is configured to: 
calculate a curvature deviation from a target trajectory curvature and a travel trajectory curvature (Kin, para 0025 teaches calculation of D and d as a deviation of radius of current trajectory from a target trajectory, which is an equivalence to a curvature deviation, also see Fig. 5), 
determine whether the vehicle is turning in a same direction as the acquired target trajectory (Kin, para 0001 teaches detecting road data and whether the vehicle can pass through the corner existing on a route, i.e., a target trajectory for vehicle to travel and current travel trajectory are in the same direction so that can pass the corner), 
              on a condition that the vehicle is turning in the same direction as the target trajectory, perform a target correction control by controlling a speed of the vehicle (Kin, para 0001 teaches a passability means for determining whether the vehicle can safely pass through a corner existing on a route, i.e. the passability is meaningful only when the vehicle is turning in the same direction as the target trajectory, i.e. road direction; Kin para 0001 further teaches decelerating the vehicle to pass the corner, i.e. controlling a speed of the vehicle),
Kin further teaches calculate final longitudinal acceleration control information based on either the increase or the decrease and driver inputs ((Kin, para 0001 teaches deceleration control; also see para 0027 teaches determining control amount; para 0025 teaches control based on deceleration, i.e. speed control and turning control, i.e. driver inputs); 
send, to at least one actuator, the final acceleration control information to increase or decrease the longitudinal acceleration of the vehicle (Kin, para 0001, para 0027 teaches determining deceleration based on deviation amount; para 0028 teaches actuator for controlling).
Kin does not explicitly disclose determine whether the curvature deviation is less than a threshold, on a condition that the curvature deviation is less than a threshold, the processor performs at least one of deactivating the target correction control and calculating a decrease in an increase amount or a decrease amount in the longitudinal acceleration of the vehicle, on a condition that the curvature deviation is equal to or greater than a threshold, the processor performs at least one of activating the target correction control and calculating an increase in the increase amount or the decrease amount in the longitudinal acceleration of the vehicle.
However, in the same field of endeavor, Yamakado teaches determine whether the curvature deviation is less than a threshold (Yamakado, col 5, lines 1-6 teaches instantaneous curvature increasing and decreasing, i.e. the deviation of current curvature to the curvature of target trajectory compared to a threshold, when the deviation, i.e. different between target trajectory curvature and the current curvature, is smaller than a threshold of zero, the instantaneous curvature increases), on a condition that the curvature deviation is Yamakado, col 5, lines 1-10 teaches when instantaneous curvature increases, i.e. curvature deviation between target trajectory and current trajectory smaller than a threshold, reduce the speed, i.e. calculating a decrease), on a condition that the curvature deviation is equal to or greater than a threshold, the processor performs at least one of activating the target correction control and calculating an increase in the increase amount or the decrease amount in the longitudinal acceleration of the vehicle (Yamakado, col 5, lines 1-10 teaches when instantaneous curvature decreases, i.e. curvature deviation between target trajectory and current trajectory greater than a threshold, increase the speed, i.e. calculating an increase; Also see col 8, lines 14-27: target longitudinal acceleration of a vehicle is determined from variation of road curvature; Equation 6; col 8, lines 30-45: a decreasing in longitudinal acceleration corresponding to deceleration and braking).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the device and method taught by Kin to include the function of controlling the motion of a vehicle in a curved road section by controlling the longitudinal accelerations as taught by Yamakado to provide a vehicle speed control system that can vary a vehicle speed so as to meet a driver's feeling on the basis of the road curvature (Yamakado, col 2, lines 60-62).
As to Claim 2, Kin in view of Yamakado teaches the vehicular motion control device according to claim 1.
Kin, para 0005 teaches sensors; para 0022, 0027-0030 teaches deceleration to correct vehicle path deviation).
Yamakado further teaches at time of increase in curvature, i.e., a decrease in turn radius, the target deceleration is set, i.e., the target longitudinal acceleration is set to be lower than the longitudinal acceleration of the vehicle (Yamakado, col 8, lines 30-45 teaches at the time of the increase in curvature, the target deceleration is set. Equation 7 teaches the difference between target longitudinal acceleration and vehicle longitudinal acceleration).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to Claim 3, Kin in view of Yamakado teaches the vehicular motion control device according to claim 1.
Kin further teaches wherein when detecting, via  the plurality of sensors, that the vehicle deviates from the target trajectory during the turning of the vehicle and increasing a radius of a turn of the vehicle, the processor sends the longitudinal acceleration control to decrease the longitudinal acceleration of the vehicle (Kin, para 0027 teaches when deviation exceeding the vehicle and the vehicle is in a state of understeer so that the vehicle is likely to deviate from the lane, set deceleration control amount).
Yamakado further teaches at time of decrease in curvature, i.e., an increase in turn radius, the target acceleration is set, i.e., the target longitudinal acceleration is set to be higher than the longitudinal acceleration of the vehicle (Yamakado, col 8, lines 30-45 teaches at the time of the decrease in curvature, the target acceleration is set. Equation 7 teaches the difference between target longitudinal acceleration and vehicle longitudinal acceleration).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to Claim 4, Kin in view of Yamakado teaches the vehicular motion control device according to claim 1.
Kin further teaches the device comprising at least one actuator, the at least one actuator controls a yaw moment of the vehicle, wherein when a lateral deviation of the vehicle is larger than a predetermined threshold value, the processor sends a signal to the at least one actuator and the at least one actuator changes the yaw moment (Kin, para 0028 teaches an actuator and comparing with a threshold to decide oversteering, and controlling the yaw moment by braking on the wheels; also see para 0022 and 0031).
As to Claim 6, Kin in view of Yamakado teaches the vehicular motion control device according to claim 4. 
Kin further teaches wherein the at least one actuator includes at least one actuator includes at least one of a steering angle actuator controlling an actual tire steering angle and a direct yaw moment actuator controlling a yaw moment generated in the vehicle by a difference between a braking force or a driving force generated in a right tire of the vehicle traveling direction and a braking force or a driving force generated in a left tire of the vehicle traveling direction (Kin, para 0021-0022 teach controlling steering angle; para 0027-0028 teach an actuator and controlling steering angle and controlling yaw moment by difference between braking force or driving force generated in inner and outer tires).
As to Claim 7, Kin in view of Yamakado teaches the vehicular motion control device according to claim 6.
Kin further teaches wherein when detecting, via the plurality of sensors, that the vehicle deviates from the target trajectory during the turning of the vehicle and decreasing a radius of turn of the vehicle, the processor sends the final longitudinal acceleration control information to decrease the longitudinal acceleration of the vehicle (Kin, para 0022, 0027-0030 teaches deceleration to correct vehicle path deviation), and when detecting, via the plurality of the sensors that the vehicle deviates from the target trajectory during the turning of the vehicle and increasing a radius of turn of the vehicle, the at least one actuator alters the yaw moment so that the actual tire steering angle is increased (Kin, para 0028 teaches correcting of oversteering; also see para 0022, 0027, 0029-0031; para 0005 teaches sensors).
Yamakado further teaches at time of increase in curvature, i.e., a decrease in turn radius, the target deceleration is set, i.e., the target longitudinal acceleration is set to be lower than the longitudinal acceleration of the vehicle (Yamakado, col 8, lines 30-45 teaches at the time of the increase in curvature, the target deceleration is set. Equation 7 teaches the difference between target longitudinal acceleration and vehicle longitudinal acceleration).
	See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to Claim 8, Kin in view of Yamakado teaches the vehicular motion control device according to claim 1.
Kin further teaches wherein the target trajectory is created on the basis of at least one of traveling trajectories calculated on the basis of a geometric shape of a route on which the vehicle travels, a past traveling trajectory of the route on which the vehicle travels, a steering angle of Kin, para 0022-24 teaches steering angle and road data used to calculate target trajectories).
As to Claim 9, Kin in view of Yamakado teaches the vehicular motion control device according to claim 1.
Kin further teaches wherein the at least one actuator changes the increase amount or the decrease amount of the longitudinal acceleration depending on at least one of a curvature deviation between the traveling curvature and the target trajectory curvature and a change in the curvature deviation over time (Kin, para 0022 teaches setting amount of change in longitudinal acceleration based on comparison result of target trajectory and actual vehicle trajectory; para 0028 teaches an actuator; also see para 0027-0030).
Yamakado further teaches wherein the at least one actuator changes an increase amount or a decrease amount in the longitudinal acceleration depending on at least one of a curvature deviation between a vehicle traveling curvature and a target trajectory curvature and a change in the curvature deviation over time (Yamakado, col 8, lines 14-45 teaches amount of change in longitudinal acceleration determined by a curvature deviation between a vehicle traveling curvature and a target trajectory curvature and a change in the curvature deviation over time).
	See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to Claim 10, Kin in view of Yamakado teaches the vehicular motion control device according to claim 9. 
Kin further teaches wherein when a lateral acceleration generated in the vehicle is constant and a vehicle speed increases, the at least one actuator sets the increase amount or the Kin, para 0020 teaches deceleration amount, at higher speed the deceleration amount is increased).
In addition, it would have been obvious to one having ordinary skill in the art at the time the application was filed to set the increase amount or the decrease amount in the longitudinal acceleration with respect to the curvature deviation to be large as a vehicle speed becomes large, i.e., when speed is large, need large change in acceleration to bring the speed down to avoid deviating from the target trajectory. 
As to Claim 12, Kin in view of Yamakado teaches the vehicular motion control device according to claim 1.
Kin further teaches wherein the at least one actuator changes an increase amount or a decrease amount of the longitudinal acceleration depending on at least one of a driving manner of the vehicle and response characteristic of a yaw rate of the vehicle (Kin, para 0020 teaches amount of change in longitudinal acceleration depends on speed of vehicle, i.e., slow or fast driving; para 0028 teaches actuator; also see para 0022, 0027-0030).
Yamakado further teaches the speed control unit changes an increase amount or a decrease amount in the longitudinal acceleration depending on at least one of a driving manner of the vehicle and response characteristic of a yaw rate of the vehicle (Yamakado, col 10, lines 48-55 teaches learning differences between the driver’s requirement and system set value, the acceleration and deceleration gain can be adjusted).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to Claim 13, Kin in view of Yamakado teaches the vehicular motion control device according to claim 1.
Kin further teaches wherein the at least one actuator changes the increase amount or the decrease amount in the longitudinal acceleration depending on a distance between the target trajectory and the vehicle (Kin, para 0027 teaches deceleration based on deviation amount d; para 0028 teaches actuator; also see para 0025-0026 and para 0028-0030).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kin in view of Yamakado as applied to claim 1 above, and further in view of Takahashi.
As to Claim 14, Kin in view of Yamakado teaches the vehicular motion control device according to claim 1.
Kin further teaches turning motion amount based on turning motion parameter such as yaw rate based on detected steering angle and determining acceleration control based on amount of deviation from the lane (Kin, para 0022 teaches turning motion amount based on turning motion parameter such as yaw rate based on detected steering angle; para 0027 teaches determining acceleration control based on amount of deviation from the lane).
Kin does not explicitly disclose teaches wherein the at least one actuator alters the longitudinal acceleration control only when the target trajectory and a turning direction of the vehicle are the same as each other.
However, in the same field of endeavor, Takahashi teaches the speed control unit performs the longitudinal acceleration control only when the target trajectory and a turning direction of the vehicle are the same as each other (Takahashi, para 0081 teaches if the actual traveling path significantly departs from the shape of the course, set longitudinal acceleration control flag to 0).
Takahashi, para 0012).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.		
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of Kin et al. JP2005289205A teaches providing a vehicular motion control device performing adequate motion control by avoiding the interference of the deceleration control to stably passing a corner with the turn control to eliminate the under-steer and the oversteer of a vehicle. When the deceleration control to control the turning motion is determined by a control quantity determination means for controlling the turning motion, the larger deceleration control quantity is selected by a high-select means by comparing the deceleration control quantity with the deceleration control quantity determined by a corner passing deceleration control quantity determination means, and the operation of an actuator is controlled by the selected deceleration control quantity.			

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura, US20090037064: performing longitudinal acceleration control when target trajectory deviates from actual trajectory.
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667